Application by petitioner, pursuant to the rules of the court (22 NYCRR 691.13 [b] [1]) for leave to have respondent examined by medical and psychiatric experts to determine whether James A. Fuery, an attorney admitted to practice in this court on April 6, 1955, by reason of his addiction to intoxicants, should be suspended from the practice of law for an indefinite period and until further order of this court. Motion granted. The committee is authorized to have the respondent examined and to report upon completion of the proceedings. Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.